Citation Nr: 1706893	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and polysubstance abuse disorder, to include as due to a service-connected condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A copy of a DD Form 214, shows the Veteran had active military service from June 1981 to May 1984.  A document labeled "DOD Inquiry" associated with the Veteran's "Virtual VA" electronic file shows additional active duty served from January 1986 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran's claim has been characterized broadly to encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, and polysubstance abuse.

The record is replete with references to the Veteran's alcohol, cocaine and marijuana use, and indicates that this use began in the 1990s.  See April 2014 Medical Record (discussing history of Veteran's substance abuse).  The Board also notes that the Veteran underwent several surgeries on his back during this time.  See December 1997 Medical Record; see also February 1998 Medical Record.

Although VA law and regulations preclude an award of direct service connection for disability that originated due to substance abuse, the United States Court of Appeals for the Federal Circuit has held that there can be compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

In August 2016 the Board requested an expert medical opinion to address the issue of service connection for a psychiatric disorder, to include as secondary to the service connected low back or left knee disabilities.  In an October 2016 VHA opinion, it was noted there is overwhelming evidence in the medical record that the Veteran has several substance abuse disorders and it was unlikely there were any other current psychiatric disorders present aside from the substance abuse disorders.  It also was considered unlikely that the substance abuse disorders are related to the Veteran's active duty service, or that it was caused by any of his service connected disabilities.  Nevertheless, it was considered at least as likely as not that the Veteran's opioid use disorder was aggravated by his lumbar spine disability with radiculopathy, but that to establish the degree of aggravation would require more detailed information for the period after service discharge until 1997, (1997 being the year when clinically significant back and knee pain was presented).  

As such, further information to assist in making the determination is needed in this case, and another remand is necessary to obtain to the extent possible, outstanding VA and private medical records, for the period 1994 to 1997. 

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that the Veteran provide sufficient information, and authorization to enable the RO to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding records for the period March  1994 to 1997. 

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

2. Relevant treatment records concerning the Veteran's care dated after March 1994 through 1997, from the Little Rock VA Medical Center should be requested and obtained.  All efforts to obtain the VA records should be fully documented.  

3. Then readjudicate the appeal.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICAHEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




